DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of amendment filed on 10/07/2021 in which claim 20 is currently amended. By this amendment, claims 1-20 are still pending in the application.
Terminal Disclaimer
The terminal disclaimer filed on 06/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/367,272 now USPAT 11,021,077,  US applications 16/368,890, 16/367,255, 16/368,885, 16/368,883 now USPAT 10,960,768, and 16/367,260 now USPAT 11,007,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “wherein the charging and discharging 2Customer No.: 31561Docket No.: 86059-US-397Application No.: 16/368,882control device comprises a regeneration permission upper limit setting unit that sets a regeneration permission upper limit that is a threshold for the power storage parameter, and the charging and discharging control device charges the second power storage device with second-regenerative electric power that is power supplied from the second power converter to the second circuit in a case where the value of the second power storage parameter is equal to or less than the regenerative electric power is generated by the first and second motor generators…”.
Regarding claim 18, patentability exists at least in part with the claimed limitations of, “…wherein the charging and discharging control device comprises a regeneration permission upper limit setting unit that switches a regeneration permission tipper limit to a threshold for the power storage parameter… wherein the regeneration permission upper limit setting unit changes the regeneration permission upper limit based on a state of the first power storage device and switches the regeneration permission upper limit between a value of one of a predetermined first threshold and a second threshold larger than the first threshold, and during the regenerative deceleration, the regeneration permission upper limit setting unit switches the regeneration permission upper limit to the first threshold in a case where the value of the power storage parameter is equal to or less than the first threshold and switches the regeneration permission upper limit to a value of any of the first threshold and the second threshold based on the state of the first power storage device in a case where the value of the power storage parameter is larger than the first threshold and equal to or less than the second threshold”.
Claims 2-17,19 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
Claim 20 depend directly from claim 18 and thus is allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,242,644 to Hirasawa et al., (Hirasawa) discloses the general state of the art regarding electrically-powered vehicle.
US 2011/0029179 to MIYAZAKI et al., (Miyazaki) discloses a motor control device and a motor system equipped with the motor control device.
USPATs 11,021,077, 10,960,768, and 11,007,883 to Oyama et al., (Oyama) discloses vehicle power supply systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 8, 2021